SUPPLEMENTAL OPINION.
Seevers, J.
In a petition for rehearing, our attention is called to a letter written by defendant to plaintiff, under date *742of October 29, 1878. The plaintiff insists that the letter shows an acceptance by plaintiff of defendant’s proposition. An extract from the letter is set out in the petition for rehearing with certain words italicised as. follows: “Youthen wrote me that' you had your title all right except Drum’s claim. I then wrote you that I would give you so and so if your title was all perfect. You wrote to Collgrove what you would do, and sent Mm the deed and notes. He told me that he had them. I went and lool&ed at the notes. Told him they were all right, so far as 1 knew.”
In our opinion, this does not show an acceptance by plaintiff. It may be conceded that it shows that the plaintiff sent to Collgrove a deed and notes, which were drawn conformably to the defendant’s proposition. But Collgrove was the agent of the plaintiff. A communication to Collgrove was not by itself a communication to the defendant. If the plaintiff had expressly informed Collgrove that he accepted the defendant’s proposition, and had expressly instructed him to give notice of his acceptance to the defendant, such fact would not be material unless such notice was given.
The plaintiff claims, as we understand him, that the defendant’s letter amounts to an admission that Collgrove did give him such notice. It appears from the letter that Coll-grove told the defendant that he had the deed and notes, and that the defendant looked at them, and told Collgrove that they were all right. But what, if anything, Collgrove said about the plaintiff’s acceptance of the 'defendant’s proposition is not shown.
Suppose the fact to be, as we think by no means improbable, that Collgrove’s instructions were to get, if he could, in cash or by note, the small additional amount insisted upon by plaintiff in his letter of July 12, and not accept the defendant’s proposition until he should become satisfied that he could not get any more. There is nothing in the evidence showing that Collgrove was not holding the deed and notes with the hope of getting more, and had not communicated to *743tbe defendant an unqualified acceptance of his proposition. The tender of a deed was made before plaintiff’s letter of July 12, and is not relied upon. The burden is upon the, plaintiff to show an unqualified acceptance communicated to, defendant. We still think that the evidence fails to show it, and that the petition for a rehearing must be overruled.